Citation Nr: 1604804	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1973 to October 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A.     §§ 1101, 1110, 1112, 1131, 1137, 5107 (West2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  A July 2009 letter, sent prior to the March 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for tinnitus, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in November 2009 in order to adjudicate his claim for service connection for tinnitus.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and audiological examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for tinnitus, which he has asserted was incurred as a result of his exposure to noise during service.  In this regard, the Veteran claims that he was exposed to noise during boot camp while firing guns, and that he was responsible for training other servicemen to operate the M16 rifle without the use of ear protection.   

The Veteran's service treatment records do not contain any complaints, treatments, or findings related to tinnitus.  The Veteran's hearing was within normal limits at the October 1972 enlistment examination, and there was no mention or report of tinnitus.  The August 1975 separation examination report also did not mention or report tinnitus.  The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was that of yeoman.  Therefore, his military noise exposure, while acknowledged, was minimal.  

The record reflects a current diagnosis of tinnitus.  Specifically, VA evaluations conducted in November 2009 and December 2010 reveal tinnitus.  Additionally, a private evaluation done in January 2009 also revealed the presence of tinnitus.  Furthermore, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.  As such, the remaining inquiry is whether his tinnitus is related to his in-service noise exposure.

A January 2009 private audiologist statement reflected the Veteran's reports of in-service noise exposure as a function of teaching and supervising other servicemen to use the M16 rifle.  The audiologist's report also reflected the Veteran's reports that his hearing problems began about 10 years prior.  He noted that the Veteran had intermittent tinnitus but denies otalgia, otorrhea, or vertigo.  Upon examination, the audiologist observed that the Veteran's ears and canals appeared normal and the examination was unremarkable.  The audiogram revealed that the Veteran suffers from sensorineural hearing loss bilaterally.  The audiologist noted that the Veteran would be obtaining hearing aids and was cautiously optimistic as to their effectiveness.  He opined that, with regard to etiology, it was fair to say that the Veteran's noise exposure in the armed services was quite significant.

At the Veteran's November 2009 VA examination, the Veteran reported having military noise exposure during boot camp while firing guns.  Specifically, he reported being exposed to gun fire noise as he was allegedly responsible for training other servicemen to operate the M16 rifle without the use of ear protection.  At the time of his examination, the Veteran reported that his tinnitus began in approximately 1996 or 1997, and he described it as "water running."  The Veteran reported that, following service, he worked as a salesman and business owner, and he denied a history of civilian recreational noise exposure.  The examining audiologist, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's tinnitus was less likely than not due to military noise exposure and more likely than not due to other unknown or as yet, undiagnosed, factors.  The examiner reasoned that there is no medical evidence to support that late onset tinnitus could be attributable to noise exposure occurring 20 years prior.  She further explained that tinnitus is highly subjective and can be caused or influenced by a myriad of issues to include caffeine, nicotine, alcohol, stress, fatigue, over 200 prescription and non-prescription medications, and numerous pathologies. 

The Veteran also submitted various statements during the pendency of his appeal, to include those in July 2009, September 2009, and April 2010 as well as statements included with his April 2010 notice of disagreement and his VA Form 9 substantive appeal, in which he argues that his hearing problems, specifically his tinnitus, began during service with his first shots at boot camp.  The Veteran indicated that his ears rang from the first time he fired the gun in boot camp and have only worsened over the years.  He stated that he suffered additional noise exposure while performing his duties as a yeoman as he had to keep the service records up to date and make sure that everybody had qualified on the M16, and he had no ear protection. 

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  As will be further discussed herein, while considered a chronic disease, tinnitus is not shown during service or for at least 20 years after service and there is no credible evidence of continuity of related symptomatology after service. 

In this regard, while the Veteran has a diagnosis of tinnitus, the probative evidence of record demonstrates that such is not related to his service.  The Board places great probative weight on the November 2009 VA examiner's opinion that the Veteran's tinnitus is less likely than not related to service as he reported the onset of the disorder many years after service and that current research does not support such a delay in onset.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  As the probative evidence of record demonstrates that the current tinnitus is not related to service, service connection is not warranted. 

The Board notes the January 2009 statement from the private audiologist appears to suggest that the Veteran's current tinnitus is related to his in-service noise exposure.  In this regard, he stated that, with regard to etiology, it was fair to say that the Veteran's noise exposure in the armed services was quite significant.  However, this opinion does not offer a clear conclusion as to the etiology of the Veteran's tinnitus.  The audiologist's opinion simply states a belief that the Veteran's in-service exposure was significant, but does not offer a clear conclusion as to the etiology or link between that significant exposure and the Veteran's current disability.  Furthermore, the opinion is a conclusory statement and is not supported by rationale or reasoned medical explanation.  The Court has held that a medical opinion must offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  This January 2009 opinion is afforded no probative weight.  

The Board notes that the Veteran has generally contended on his own behalf that his tinnitus is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, while the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of tinnitus, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The determination of etiology of tinnitus requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  The question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and tinnitus.  In contrast, the November 2009 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed tinnitus.  As such, the Board accords greater probative weight to the VA examiner's opinion. 

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he experienced tinnitus during and since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

The Veteran has generally alleged that he has suffered from tinnitus since service, as he indicated in his July and September 2009 and April 2010 statements that he had experienced tinnitus ever since his first exposure to acoustic trauma during service.  He also indicated in his April 2010 statement that he had experienced ringing in his ears and difficulty hearing since exposure to noise during service which had only worsened over time.  In his November 2009 VA examination, however, the Veteran reported that his hearing difficulties began "3-4 years ago" as described in a 2000 history (i.e., in approximately 1996-1997).  In the January 2009 private opinion, the audiologist reported that the Veteran indicated that that the onset of his hearing problems "started about 10 years ago and he says that it has been progressive ever since" (i.e., in approximately 1999).  In light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology to be not credible.

Therefore, the Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.  Consequently, service connection on a direct or presumptive basis is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A.           § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has alleged that he has an acquired psychiatric disorder as a result of service.  Specifically, he alleges that he was involved in a flooding of the U.S.S. George Washington while off the coast of Guam in either March 1973 or March 1974.  An email to P.J., who was Chief of Watch on the ship at the time of the alleged incident, from the Veteran indicated that the flooding occurred in 1973.  P.J. indicated that he recalled it well, but later indicated that the flooding occurred in March 1974.  The Veteran's service personnel records reflect that he reported to the U.S.S. George Washington in June 1973 and was present on such ship in March 1974.  The Veteran alleged that he was working in the galley when the U.S.S. George Washington began to take on large amounts of water.  While the AOJ attempted to verify the Veteran's reported stressor by contacting the Joint Services Records Research Center (JSRRC), a June 2015 RO Memorandum made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD related to the Veteran's reports of the alleged flooding.  The memorandum noted that the JSRRC had reviewed the 1974 command history and the deck logs.  It was noted that the ship was moored in Apra Harbor, Guam, from March 1 to 10, 1974, but did not document the incident described by the Veteran.  However, P.J. has indicated that he was present for the flooding and, in fact, received a Letter of Commendation for such incident.  He also appears to suggest that it was possible that he recalled a Corpsman refer to the Veteran by his nickname.  In light of the conflicting evidence as to whether the flooding incident occurred, the Board finds additional development should be conducted in an attempt to verify the Veteran's claimed stressor, to include by way of confirming P.J.'s presence on the ship at the relevant time through obtaining the deck logs for the U.S.S. George Washington for March 1974.

Thereafter, the AOJ should conduct any appropriate development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Navy) and attempt to obtain the deck logs from the U.S.S. George Washington for the period of March 1974 in order to verify the claimed flooding, to include by way of corroborating P.J.'s, Chief of Watch, presence aboard the ship.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Upon receipt of the deck logs, if such does not verify the Veteran's stressor, to include by way of corroborating P.J.'s, Chief of Watch, presence on the ship, the AOJ should conduct any additional development deemed appropriate to verify the Veteran's alleged stressor.  Any response should be documented in the record. 

3.  Thereafter, the AOJ should conduct any appropriate development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claim for service connection for an acquired psychiatric disorder.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


